United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      March 3, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 04-41416
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                  versus

                         FIDEL PAREDES-CHAVEZ,

                         Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 7:04-CR-476-ALL
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Fidel     Paredes-Chavez   (Paredes)   appeals   from   his    sentence

imposed pursuant to his guilty plea to illegal reentry after

deportation.         Paredes    contends    that      his    sentence       is

unconstitutional under United States v. Booker, 543 U.S. 220,

125 S. Ct. 738 (2005), because he was sentenced pursuant to the

mandatory Sentencing Guidelines regime.

     The district court stated, however, that if the Guidelines had

not applied, the court would have imposed the same sentence that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-41416
                                   -2-

Paredes received. Therefore, the Government has carried its burden

of establishing that the sentencing error in Paredes’s case was

harmless beyond a reasonable doubt.       See     United States v. Garza,

429 F.3d 165, 170 (5th Cir. 2005); United States v. Walters, 418

F.3d 461, 464-66 (5th Cir. 2005).

      Paredes also challenges the constitutionality of 8 U.S.C.

§   1326(b).      His   constitutional   challenge    is   foreclosed     by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Paredes contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S. 466

(2000), we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.            See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct.

298 (2005).       Paredes   properly   concedes   that   his   argument   is

foreclosed in light of Almendarez-Torres and circuit precedent, but

he raises it here to preserve it for further review.

      AFFIRMED.